        Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 1 of 15



 1   Amanda C. Sommerfeld (SBN 185052)
     asommerfeld@jonesday.com
 2   JONES DAY
     555 South Flower Street, Fiftieth Floor
 3   Los Angeles, CA 90071.2300
     Telephone:    +1.213.489.3939
 4   Facsimile:    +1.213.243.2539

 5   Scott Morrison (SBN 320167)
     scottmorrison@jonesday.com
 6   JONES DAY
     4655 Executive Drive, Suite 1500
 7   San Diego, CA 92121
     Telephone:    +1.858.314.1189
 8   Facsimile:    +1.844.345.3178

 9   Patricia T. Stambelos (SBN 166998)
     patricia@patriciastambelos.com
10   STAMBELOS LAW OFFICE
     543 Country Club Drive, Suite B209
11   Simi Valley, CA 93065
     Telephone:     +1.805.578.3474
12   Facsimile:     +1.805.994.0199

13   Attorneys for Defendants
     SKYWEST, INC. AND SKYWEST
14   AIRLINES, INC.

15                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
16                                 SAN FRANCISCO DIVISION
17
     CODY MEEK, et al.,                         Case No. 3:17-cv-01012-JD
18
                       Plaintiff,               DEFENDANTS SKYWEST, INC. AND
19                                              SKYWEST AIRLINES, INC.’S NOTICE
            v.                                  OF MOTION AND MOTION FOR
20                                              PARTIAL SUMMARY JUDGMENT
     SKYWEST, INC. and SKYWEST AIRLINES,
21   INC.,                                      Date:        December 6, 2018
                                                Time:        10:00 a.m.
22                     Defendants.              Judge:       Hon. James Donato
                                                Courtroom:   11, 19th Floor
23

24

25

26

27

28
                                                DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                                    Case No. 3:17-cv-01012-JD
           Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 2 of 15



 1                                                      TABLE OF CONTENTS

 2                                                                                                                                              Page
 3   TABLE OF AUTHORITIES .......................................................................................................... ii
     INTRODUCTION .......................................................................................................................... 2
 4
     STATEMENT OF FACTS ............................................................................................................. 3
 5
     A.        The Parties ........................................................................................................................... 3
 6   B.        SkyWest’s Collective Bargaining Agreement With SAFA ................................................ 4
 7   C.        Prior Proceedings ................................................................................................................ 5
 8   ARGUMENT .................................................................................................................................. 6
     I.        MEEK WAS COVERED BY A COLLECTIVE BARGAINING AGREEMENT ........... 6
 9
               A.         SAFA Is The RLA Representative For Frontline Employees ................................. 6
10
               B.         SAFA And SkyWest Entered a CBA Governing Frontline Employees ................. 9
11   II.       CALIFORNIA’S WAGE ORDER 9 FORECLOSES MEEK’S OVERTIME
               CLAIM .............................................................................................................................. 11
12
     CONCLUSION ............................................................................................................................. 12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                                      -i-                            Case No. 3:17-cv-01012-JD
         Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 3 of 15



 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                        Page(s)
     CASES
 3
     Aircraft Serv. Int’l, Inc. v. Int’l Bhd. of Teamsters,
 4       779 F.3d 1069 (9th Cir. 2015).....................................................................................................7
 5   Angeles v. US Airways, Inc.,
        No. C 12-05860, 2017 WL 565006 (N.D. Cal. Feb. 3, 2017)...................................................11
 6
     Blackwell v. SkyWest Airlines, Inc.,
 7      No. 06-cv-0307, 2008 WL 5103195 (S.D. Cal. Dec. 3, 2008) ......................................... passim
     Fitz-Gerald v. SkyWest, Inc.,
 8
         155 Cal. App. 4th 411 (2007)....................................................................................................12
 9   Hawaiian Airlines, Inc. v. Norris,
       512 U.S. 246 (1994) ..................................................................................................................12
10
     Operating Eng’rs Pension Tr. v. Gilliam,
11      737 F.2d 1501 (9th Cir. 1984).....................................................................................................9
12   People ex rel. Harris v. Pac Anchor Transp., Inc.,
        59 Cal. 4th 772 (2014) ..............................................................................................................12
13
     Russell v. Nat’l Mediation Bd.,
14      714 F.2d 1332 (5th Cir. 1983).................................................................................................6, 7
     Warehousemen’s Union Local No. 206 v. Cont’l Can Co., Inc.,
15
       821 F.2d 1348 (9th Cir. 1987)...............................................................................................9, 11
16   STATUTES
17   45 U.S.C. § 151 .................................................................................................................................6
     San Francisco Minimum Compensation Ordinance .......................................................................12
18
     OTHER AUTHORITIES
19
     California Industrial Welfare Commission Order No. 9–2001, subd. 1(E) ....................................11
20   Fed. R. Civ. P. 56 ..............................................................................................................................1
21

22

23

24

25

26

27

28
                                                                                  DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                                     - ii -                           Case No. 3:17-cv-01012-JD
        Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 4 of 15



 1   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that on December 6, 2018 at 10:00 a.m., or as soon thereafter

 3   as the matter may be heard, in Courtroom 11 of the United States District Court for the Northern

 4   District of California, located at 450 Golden Gate Avenue, San Francisco, California, the

 5   Honorable James Donato presiding, Defendants SkyWest, Inc. and SkyWest Airlines, Inc.

 6   (collectively “SkyWest”) will and hereby do move this Court for an order under Federal Rule of

 7   Civil Procedure 56 for partial summary judgment against Plaintiff Cody Meek and the class and

 8   sub classes that he hopes to represent.

 9          SkyWest moves this Court for an order finding that:

10          1.      SkyWest and the SkyWest Airlines Frontline Association (“SAFA”) have agreed

11   to a valid collective-bargaining agreement (“CBA”) that governs terms and conditions of

12   employment for all Frontline agents, including Plaintiff and the putative classes; and

13          2.      SkyWest is entitled to summary adjudication in its favor on Plaintiff’s third cause

14   of action because the claim is precluded as a matter of law by the mere existence of a valid CBA.

15          This motion is based on the following Memorandum of Points and Authorities, the

16   supporting Declarations of David Tate, Dixie Cooper and Amanda Sommerfeld, and their

17   attached exhibits, a proposed order, all other pleadings and papers on file in this action, and any

18   oral argument that this Court may hear.

19

20
     Dated: October 18, 2018                           Respectfully submitted,
21
                                                       JONES DAY
22

23
                                                       By: /s/ Amanda C. Sommerfeld
24                                                         Amanda C. Sommerfeld
25                                                     Counsel for Defendants
                                                       SKYWEST, INC. and SKYWEST AIRLINES,
26                                                     INC.
27

28
                                                           DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                 -1-                           Case No. 3:17-cv-01012-JD
        Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 5 of 15



 1                                          INTRODUCTION

 2          This Court ordered limited discovery and briefing on whether Plaintiff Cody Meek’s

 3   employment with SkyWest Airlines, Inc. (“SkyWest”) was governed by a collective bargaining

 4   agreement (“CBA”) under the Railway Labor Act (“RLA”). See Dkt. 55 at 2. The answer is yes.

 5   The undisputed record shows that the SkyWest Airlines Frontline Association (“SAFA”) has long

 6   served as the RLA representative for SkyWest’s Frontline employees. All Frontline employees

 7   (including Meek) have been repeatedly informed about SAFA’s status as their RLA

 8   representative both at the time of their hiring and throughout the course of their employment. For

 9   decades, SAFA and SkyWest have conspicuously negotiated and agreed to a CBA with binding

10   terms that were originally memorialized in documents known as “Standard Practices” (“SPs”).

11   The terms of the CBA are now compiled in the Customer Service Policy Manual (“CSPM”), the

12   most updated version of which is available at all times to all Frontline employees. See Declaration

13   of David Tate (“Tate Decl.”), Exhibit B.

14          Ten years ago, a federal district court recognized that the “Standard Practices” negotiated

15   between SAFA and SkyWest constituted a valid CBA covering all of SkyWest’s Frontline

16   employees. See Blackwell v. SkyWest Airlines, Inc., No. 06-cv-0307, 2008 WL 5103195, at *6-9

17   (S.D. Cal. Dec. 3, 2008). For the past decade, SkyWest, SAFA, and the Frontline employees have

18   relied on that holding. SkyWest and SAFA have adhered to the terms of the CBA based on their

19   shared understanding that it is a binding agreement. Frontline employees, for their part, have

20   acquiesced in and benefited from the CBA that SAFA negotiated on their behalf. Because the

21   terms specified in the CBA are part of a binding agreement, employees are assured that SkyWest

22   cannot change them unilaterally, and can modify them only through negotiations with SAFA.

23          Blackwell’s holding regarding the existence of a CBA between SAFA and SkyWest

24   remains correct today. The only difference is that the “Standard Practices” that Blackwell held to

25   constitute a CBA have now been compiled and organized into a single cohesive document in the

26   form of the CSPM, with periodic modifications made through the process of bargaining and

27   mutual agreement between SAFA and SkyWest. If anything, the existence of the CBA is now

28   even more clear, as the CSPM expressly states that it represents a binding agreement.
                                                          DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                 -2-                          Case No. 3:17-cv-01012-JD
          Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 6 of 15



 1           Meek’s bid to invalidate the CBA now—after enjoying the benefits that it conferred on

 2   him for his nearly two-year run as a Frontline employee, and during which he never questioned its

 3   validity—is extraordinary. If successful, it would effectively reverse the decision of the federal

 4   district court in Blackwell and eliminate the benefits that SkyWest is contractually bound to

 5   provide for all Frontline employees under the terms of the CBA. It would also disrupt the

 6   longstanding and successful relationship between SkyWest and SAFA, a relationship that has

 7   benefited thousands of Frontline employees (and the air travelers they serve) for many years.

 8   This Court should decline that invitation.

 9                                        STATEMENT OF FACTS

10   A.      The Parties

11           SkyWest is the world’s largest independently owned regional airline, and currently

12   operates commercial passenger flights on behalf of four mainline carriers: United Airlines, Delta

13   Airlines, American Airlines, and Alaska Airlines. See Declaration of Dixie Cooper (“Cooper

14   Decl.”), ¶ 2. 1 SkyWest provides service in the United States, Canada, and Mexico. Id. Over the

15   last five years, SkyWest has operated flights and/or provided ground-handling services under

16   contracts with its mainline partners, which services are performed at and between a number of

17   airport stations, including, in California, the San Francisco International Airport (“SFO”) and Los

18   Angeles International Airport (“LAX”). Id. ¶ 3. Ground handling and flight operations contracts

19   are negotiated separately from each other, and SkyWest does not have ground-handling contracts

20   at every airport in the regions it services. Id. Over the last five years, SkyWest has lost several

21   ground-handling contracts—including contracts at the SFO and LAX airports. Id.

22           The ground-handling services that SkyWest provides include ticketing passengers;

23   boarding flights; assisting passengers with special needs; baggage handling; and aircraft

24   marshalling, pushback, and de-icing. Cooper Decl. ¶ 4. These services are performed by

25   “Frontline” employees who work in SkyWest’s Customer Service department, in non-

26   management positions such as gate agent, ramp agent, cross-utilized agent, certified station

27           1
                 Defendant SkyWest, Inc., is the parent corporation of SkyWest.
28
                                                           DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                  -3-                          Case No. 3:17-cv-01012-JD
          Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 7 of 15



 1   trainer, station clerk, and internal evaluation auditor (“Frontline employees”). Id. ¶ 4. Plaintiff

 2   Cody Meek was employed as a Frontline employee (ramp agent) at SFO from April 2013 until

 3   June 2015. See First Amended Class Action Complaint, Dkt. 41, (“FAC”), ¶ 13.

 4   B.      SkyWest’s Collective Bargaining Agreement With SAFA

 5           The SkyWest Airlines Frontline Association (“SAFA”) is an employee organization that

 6   has long served as the exclusive RLA representative for SkyWest’s Frontline employees. Tate

 7   Decl. ¶ 22. SAFA’s scope and purpose are reflected in its Bylaws, which state that “SAFA is the

 8   legal representative of the SkyWest Customer Service employees under the Railway Labor Act

 9   (RLA) and acknowledged by SkyWest Airlines, as the only collective bargaining unit of SkyWest

10   Airlines’ Customer Service department.” Tate Decl., Exhibit A, ¶ 3. In its capacity as RLA

11   representative, SAFA is responsible for “dealing with SkyWest Airlines management on issues

12   affecting workplace environment, compensation, and the Customer Service Policy Manual.” Id.

13   ¶ 2.

14           For decades, SAFA has negotiated key terms and conditions of employment with

15   SkyWest on behalf of Frontline employees. Tate Decl. ¶ 22; Cooper Decl. ¶¶ 6–8. Those

16   negotiations have resulted in a CBA between SkyWest and SAFA, which has been periodically

17   modified over time as a result of negotiations and mutual agreement between the parties. Tate

18   Decl. ¶ 21; Cooper Decl. ¶¶ 15, 18–19, 22–23. In its initial form, the CBAs negotiated between

19   SkyWest and SAFA consisted of a set of Standard Practices (“SPs”) that covered many of the

20   terms and conditions of employment of Frontline employees. Tate Decl. ¶ 21; Cooper Decl. ¶ 15.

21           In 2008, a federal district court recognized that SAFA was the RLA representative for all

22   of SkyWest’s Frontline employees, and that the SPs constituted a binding CBA between SkyWest

23   and SAFA. See Blackwell, 2008 WL 5103195 at *6–9. Since that time, SAFA has continued to

24   serve as the RLA representative of all Frontline employees in negotiations with SkyWest. No

25   other organization has ever sought to represent Frontline employees, nor have Frontline

26   employees themselves ever sought representation by any other group. Tate Decl. ¶ 22; Cooper

27   Decl. ¶ 17.

28           In August 2014, the parties compiled all of the SPs that together made up the CBA and
                                                           DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                  -4-                          Case No. 3:17-cv-01012-JD
          Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 8 of 15



 1   published them in a single, consolidated document titled the CSPM. Tate Decl. ¶ 23. The CSPM

 2   expressly states that it is a “binding agreement” between SkyWest and SAFA,” and that SkyWest

 3   “recognizes SAFA as the only collective bargaining unit of SkyWest Airlines’ Customer Service

 4   department.” Tate Decl., Exhibit B, at 9. At all times, the terms and conditions of employment

 5   that are memorialized in the SPs and the CSPM have been mutually understood by SAFA and

 6   SkyWest as binding terms covering SkyWest’s Frontline employees. Tate Decl. ¶¶ 21-23; Cooper

 7   Decl. ¶¶ 21, 24.

 8           When Meek began his employment with SkyWest, he attended an orientation session that

 9   included a presentation prepared and delivered by SAFA with no input from SkyWest. Tate Decl.

10   ¶¶ 14-17. In this presentation, SAFA informed him of its role as his RLA representative. Id.

11   During the course of Meek’s employment, SAFA maintained a conspicuous presence as his RLA

12   representative. SAFA had a dedicated representative at individual airports, including at SFO. Id. ¶

13   18. SAFA representatives also held regular meetings for Frontline employees, and attended

14   meetings held by SkyWest. Tate Decl. ¶ 18. At one point, Meek even signed his initials to a

15   document indicating his understanding that he had the right to a “SAFA representative” for

16   disciplinary action that the company might take against him. See Declaration of Amanda

17   Sommerfeld, Exhibits A & B. In addition, SAFA maintained a website that was accessible solely

18   to Frontline employees from their SkyWest Online home page, but was not accessible to SkyWest

19   leadership or management. Tate Decl. ¶ 13. Through the home page, Meek and other Frontline

20   employees also had access to SAFA’s meeting minutes, newsletters, and to the most recent

21   version of the CBA, including any recent addenda or temporary revisions that SAFA had

22   negotiated with SkyWest. Id.

23   C.      Prior Proceedings

24           Meek filed this lawsuit in February 2017 on behalf of himself and a putative class of other

25   Frontline employees alleging various wage-and-hour violations under the California Labor Code.

26   SkyWest filed a motion to dismiss, arguing that Meek’s claims fail as a matter of law because,

27   among other reasons, they are preempted by the RLA. Meek filed his FAC in June 2017, see Dkt.

28   41, and SkyWest filed a second motion to dismiss.
                                                          DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                 -5-                          Case No. 3:17-cv-01012-JD
          Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 9 of 15



 1           On May 16, 2018, this Court issued an order denying the motion to dismiss. See Dkt. 55.

 2   The court stated that many of Meek’s claims turn on “whether plaintiff and defendants were

 3   parties to a collective bargaining agreement,” which “turns on questions of fact that are ill-suited

 4   to a motion to dismiss.” Id. at 1-2. The court acknowledged Blackwell’s 2008 finding of a CBA

 5   between SkyWest and SAFA, but determined that because Blackwell was decided “close to ten

 6   years before the amended complaint in this case was filed” and circumstances may have changed,

 7   that ruling is not dispositive here. Id. at 2. The court ordered the parties to engage in limited

 8   “summary judgment proceedings on the existence of a CBA,” with “discovery that is targeted to

 9   the CBA issue.” Id. at 3.
                                                 ARGUMENT
10
     I.      MEEK WAS COVERED BY A COLLECTIVE BARGAINING AGREEMENT
11
             A.     SAFA Is The RLA Representative For Frontline Employees
12
             The court requested briefing on whether Meek was governed by a CBA when he worked
13
     for SkyWest as a Frontline employee. A threshold question to that inquiry, however, is whether
14
     SAFA was an RLA bargaining representative authorized to enter a CBA on behalf of Frontline
15
     employees. The answer to that question is clearly yes. The Blackwell court held in 2008 that
16
     SAFA was the RLA representative for Frontline employees, and nothing has changed since.
17
     Indeed, SAFA’s status as RLA representative has long been reflected in its Bylaws, advertised to
18
     all Frontline employees at the time of hiring and throughout the course of their employment, and
19
     clearly recognized by SkyWest through its course of dealing with SAFA as a negotiating partner.
20
             The RLA defines the term “representative” to mean “any person or persons, labor union,
21
     organization, or corporation designated either by a carrier or group of carriers or by its or their
22
     employees, to act for it or them.” 45 U.S.C. § 151, Sixth. As the text makes clear, a
23
     “representative” under the RLA need not be a “union” but may be any “person” or “organization”
24
     designated to act on behalf of employees. See Blackwell, 2008 WL 5103195 at *7. “There are no
25
     qualifiers attached to the [RLA’s] simple definition of ‘representative.’ The ‘representative’ of a
26
     craft of employees is, simply, a person or union designated to act on their behalf, to accomplish
27
     what they seek to accomplish, and is not necessarily a man for all seasons.” Russell v. Nat’l
28
                                                            DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                  -6-                           Case No. 3:17-cv-01012-JD
       Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 10 of 15



 1   Mediation Bd., 714 F.2d 1332, 1341 (5th Cir. 1983). There is no need for an RLA representative

 2   to be formally certified, because a carrier may voluntarily recognize a representative as a

 3   bargaining partner. See, e.g., Aircraft Serv. Int'l, Inc. v. Int’l Bhd. of Teamsters, 779 F.3d 1069,

 4   1083 (9th Cir. 2015) (en banc) (Berzon, J., concurring) (“[A]n employer may voluntarily

 5   recognize a representative of a group of employees[.]”) (citing Galveston Wharves, 4 N.M.B.

 6   200, 203 (1962)).

 7          In the present case, SAFA has been designated as the RLA representative for SkyWest’s

 8   Frontline employees, including Meek, at all relevant times. In 2008, a federal district court

 9   unequivocally confirmed this fact, finding that Frontline employees “formed SAFA’s

10   predecessors and designated them to be their representative, and since then, Agents have not

11   challenged SAFA’s role as their representative.” See Blackwell, 2008 WL 5103195, at *7 & n.3.

12   The same was true during the relevant class period and during Meek’s employment, and it

13   remains true today. Tate Decl., Exhibit A, ¶ 3 (“SAFA is the legal representative of the SkyWest

14   Customer Service employees under the Railway Labor Act (RLA) and acknowledged by

15   SkyWest Airlines, as the only collective bargaining unit of SkyWest Airlines’ Customer Service

16   department”); Tate Decl. ¶ 22 (“SAFA’s bylaws have not materially changed since 2008.”).

17          At all times since Blackwell, Frontline employees have been informed about SAFA’s

18   status as their RLA representative both at the time of hiring and throughout the course of their

19   employment. As explained above, new Frontline employees attend an orientation session that

20   includes a presentation prepared and delivered by SAFA with no input from SkyWest. Tate Decl.

21   ¶¶ 14-17. In this presentation, SAFA informs new Frontline employees that it will serve as their

22   RLA representative, and Meek himself was so informed. Id. SAFA also maintains a regular and

23   conspicuous presence at Frontline employees’ worksites, making regular visits to individual

24   stations—including SFO, where Meek worked—to address concerns raised by the Frontline

25   employees and discuss developments in the ongoing negotiations that it has with SkyWest on

26   their behalf. Tate Decl. ¶ 10. SAFA representatives have held these regular station meetings for

27   Frontline employees for years, and have also attended station meetings held by SkyWest

28   involving the Frontline employees. Tate Decl. ¶¶ 10, 18. In addition, SAFA has long maintained
                                                            DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                  -7-                           Case No. 3:17-cv-01012-JD
       Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 11 of 15



 1   a website accessible solely to Frontline employees from their SkyWest Online home page. Tate

 2   Decl. ¶ 13; Cooper Decl. ¶¶ 22–23. Through the home page, all Frontline employees have easy

 3   access to SAFA’s regular meeting minutes, newsletters, and to the most recent version of the

 4   CBA, including any recent addenda or temporary revisions that SAFA had negotiated with

 5   SkyWest. Tate Decl. ¶ 13.

 6          SAFA also represents Frontline employees when they face discipline or termination.

 7   SAFA successfully negotiated with SkyWest for the right to have a SAFA representative present

 8   during disciplinary or counseling sessions. Tate Decl. ¶ 30. Frontline employees also benefit

 9   from a termination review process negotiated by SAFA. Id. ¶ 31 Specifically, when SkyWest

10   terminates a Frontline Employee, the Employee is advised in writing that s/he can appeal the

11   termination to a Review Board within five days, and if the Agent chooses to do so, a SAFA

12   Representative will advocate for them in that appeal. Id. With SAFA’s guidance and

13   representation, it is not uncommon for terminated employees who have gone through the Review

14   Board process to be reinstated. Id.

15          During the entire time of SAFA’s consistent interaction with its represented Frontline

16   members, no other group has sought to represent Frontline employees, and Frontline employees

17   themselves have not sought to oust SAFA as RLA representative. Notably, Meek himself never

18   questioned whether SAFA was his RLA representative until more than a year after he left his

19   employment with SkyWest in order to pursue a lawsuit against the company—after he had

20   already enjoyed all of the benefits of the CBA that SAFA had negotiated on his behalf. Indeed,

21   all Frontline employees have acquiesced in and benefited from the CBA negotiated on their

22   behalf by SAFA, as further detailed below. See infra p. 10.

23          Meek himself was well aware of SAFA’s status as his RLA representative when he began

24   working as a Frontline employee in SkyWest’s Customer Service Department at SFO in April

25   2013. At that time, SAFA delivered a presentation to all newly hired Frontline employees

26   (including Meek) during orientation in which it explained its role in negotiating wages, hours,

27   and work rules for the Frontline group as their representative. Tate Decl. ¶¶ 14-17. In addition,

28   SAFA’s Bylaws made clear that SAFA was “acknowledged by SkyWest Airlines, as the only
                                                          DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                 -8-                          Case No. 3:17-cv-01012-JD
       Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 12 of 15



 1   collective bargaining unit of SkyWest Airlines’ Customer Service department.” Tate Decl.,

 2   Exhibit A, ¶ 3; Tate Decl. ¶ 22 (SAFA bylaws have not materially changed since 2008);

 3   Blackwell, No. 06-cv-307, Dkt. No. 100-6, Exhibit A, ¶¶ 2-3 (2008 bylaws).

 4          Taken together, these undisputed facts clearly establish that SAFA has been acting as the

 5   RLA representative for SkyWest’s Frontline employees since well before Meek began working

 6   for SkyWest in 2013, up until the present day. Indeed, the ongoing bargaining relationship

 7   between SAFA and SkyWest is crucial to thousands of SkyWest employees, and severing that

 8   relationship would disrupt the benefits and employment rules that they rely upon every day.

 9          B.      SAFA And SkyWest Entered a CBA Governing Frontline Employees

10          In 2008, the Blackwell court held that SAFA and SkyWest had entered into a CBA by

11   agreeing to a binding set of “Standard Practices” that together specified the “wages, hours, work

12   rules, and fringe benefits” of Frontline employees. Blackwell, 2008 WL 5103195, at *9. In the

13   time since Blackwell, the parties have compiled the terms of the CBA into a single document

14   (with some modifications, all bargained for and agreed to), which is titled the CSPM. Tate Decl.

15   ¶ 23. By its express terms, the CSPM is a “binding agreement between [SkyWest] and the

16   SkyWest Airlines Frontline Association (SAFA),” which SkyWest negotiated with SAFA

17   because it “recognizes SAFA as the only collective bargaining unit of SkyWest Airlines’

18   Customer Service department.” Tate Decl., Exhibit B, at 9.

19          The CSPM is a valid CBA because it manifests the mutual assent of the parties to be

20   bound to its terms. The Ninth Circuit employs “general contract principles adapted to the

21   collective bargaining context to determine whether the two sides have reached an agreement.”

22   Warehousemen's Union Local No. 206 v. Cont’l Can Co., Inc., 821 F.2d 1348, 1350 (9th Cir.

23   1987). Accordingly, the existence of a CBA requires “mutual assent” to a binding agreement as

24   reflected in “the surrounding circumstances and the intentions of the parties.” Operating Eng’rs

25   Pension Tr. v. Gilliam, 737 F.2d 1501, 1504 (9th Cir. 1984). Here, the relevant “parties” are

26   SkyWest and SAFA, acting as the representative for SkyWest’s Frontline employees (including

27   Meek) pursuant to the RLA.

28          As the undisputed record makes clear, both SAFA and SkyWest manifested and
                                                         DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                -9-                          Case No. 3:17-cv-01012-JD
       Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 13 of 15



 1   confirmed their intention to be bound by the agreements memorialized in the SPs, which

 2   eventually transitioned into the CSPM. According to the Declaration of SAFA President David

 3   Tate, the agreements between SAFA and SkyWest that are committed to writing were

 4   understood by SAFA as binding terms of a CBA covering SkyWest’s Frontline employees. Tate

 5   Decl. ¶¶ 21-25. The Declaration of SkyWest’s Director of Airport Operations Dixie Cooper

 6   confirms that SkyWest had the same understanding. Cooper Decl. ¶ 21. That mutual

 7   understanding is also reflected in the text of the CSPM, which expressly acknowledges that it

 8   sets forth the terms of a “binding agreement between [SkyWest] and [SAFA].” Tate Decl.,

 9   Exhibit B, at 9. The undisputed testimony also establishes that SkyWest and SAFA have adhered

10   to these binding terms without making any unilateral changes. Tate Decl. ¶ 29; Cooper Decl. ¶

11   24. To the extent the parties have ever changed any of the agreements set forth in the SPs (now,

12   the CSPM), they have done so only after negotiation and mutual agreement. Tate Decl. ¶ 29;

13   Cooper Decl. ¶ 21–24.

14          As a result of SAFA’s bargaining activity, SkyWest is now bound to provide to Frontline

15   employees a host of benefits that are specified in the CBA. To take just a few examples:

16             •    SAFA negotiated, and was instrumental in making, system-wide and station-
                    specific pay scale changes;
17

18             •    SAFA negotiated a Perfect Attendance program that rewards Agents with a day off
                    with pay for every six months of perfect attendance, with absences such as jury
19                  duty and bereavement not counting against an employee’s perfect attendance
                    rewards calculations;
20
               •    SAFA negotiated a drug-and-alcohol program designed to maintain a working
21
                    environment free from the influence of drugs and alcohol while also assisting
22                  employees who struggle with the disease of addiction;

23             •    Part-time Agents (who comprise about 70% of the membership), previously had to
                    meet the minimum hours requirements in each pay period in order to remain in
24                  good standing; but SAFA successfully negotiated to allow them, instead, to meet
25                  their minimum hours obligation over a three-month period;

26             •    SAFA negotiated a policy requiring a minimum of 18 days’ notice to any
                    employee whose work schedule would be changed due to flight schedule changes;
27
               •    SAFA negotiated changes to the appearance policy, including changes that allow
28
                    male agents to have long hair and wear earrings while working and allow female
                                                         DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                               - 10 -                        Case No. 3:17-cv-01012-JD
       Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 14 of 15



 1                    agents to wear more than one earring per ear;
 2               •  SAFA successfully negotiated the right for employees to receive moving expense
 3                  reimbursement to transfer to cities where there is a shortage of Frontline
                    Employees.
 4   Tate Decl. ¶ 35.
 5             If this Court were to invalidate the CBA, SkyWest would no longer have any contractual
 6   obligation to provide these benefits or otherwise honor the terms set forth in the CSPM, which
 7   the company has always understood to constitute a CBA.
 8             In light of these undisputed facts, the CSPM plainly constitutes a valid CBA governing
 9   the wages, hours, and work rules for SkyWest’s Frontline employees. In light of these “objective
10   manifestations of the parties’ intent to create a contract, the court need look no further” to
11   conclude that a CBA exists. Cont’l Can Co., 821 F.2d at 1350.
12   II.       CALIFORNIA’S WAGE ORDER 9 FORECLOSES MEEK’S OVERTIME CLAIM
13             One of Meek’s claims can be readily resolved based on the mere existence of the CBA
14   between SAFA and SkyWest. In Count III of his FAC, Meek claims that SkyWest failed to
15   comply with California’s overtime rules—by, for example, allowing him to engage in the practice
16   of “shift trading” at his ordinary rate of pay. See Dkt. 41, ¶¶ 105-11. This claim fails as a matter
17   of law.
18             Under California’s Wage Order 9, the state’s overtime rules do not apply to “employees
19   who have entered into a collective bargaining agreement under and in accordance with the
20   provisions of the Railway Labor Act.” See California Industrial Welfare Commission Order No.
21   9–2001, subd. 1(E). See also Angeles v. US Airways, Inc., No. C 12-05860, 2017 WL 565006, at
22   *3 (N.D. Cal. Feb. 3, 2017) (exemptions in wage orders apply to all “regulations in the California
23   Labor Code”).
24             This exemption squarely applies here.
25             As explained above, SAFA has entered into a CBA with SkyWest covering all Frontline
26   employees. See supra Section I.B. Thus, under the plain terms of Wage Order 9, California’s
27   overtime rules do not apply to Frontline employees such as Meek. Because the overtime rules do
28   not apply, Count III of the Amended Complaint should be resolved in SkyWest’s favor
                                                           DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                                 - 11 -                        Case No. 3:17-cv-01012-JD
       Case 3:17-cv-01012-JD Document 80 Filed 10/18/18 Page 15 of 15



 1   immediately. See Blackwell, 2008 WL 5103195, at *10 (granting summary judgment against

 2   employee’s overtime claim based on Wage Order 9 exemption); Fitz-Gerald v. SkyWest, Inc., 155

 3   Cal. App. 4th 411, 418-19 (2007) (same), disagreed with on other grounds by People ex rel.

 4   Harris v. Pac Anchor Transportation, Inc., 59 Cal. 4th 772, 782 (2014). 2

 5                                           CONCLUSION

 6          The evidence is clear that a valid CBA exists between SkyWest and SAFA covering terms

 7   and conditions of employment for all SkyWest Frontline employees, and this Court should so find.

 8   Accordingly, this Court should grant summary judgment in favor of SkyWest on Count III of the

 9   First Amended Complaint and order the parties to engage in limited discovery and summary-

10   judgment briefing on the remaining claims.

11
     Dated: October 18, 2018                            Respectfully submitted,
12
                                                        JONES DAY
13

14
                                                        By: /s/ Amanda C. Sommerfeld
15                                                          Amanda C. Sommerfeld
16                                                      Counsel for Defendants
                                                        SKYWEST, INC. and SKYWEST AIRLINES,
17                                                      INC.
18

19

20

21

22

23          2
               As explained in the Motion to Dismiss, SkyWest believes that the CBA also requires
     dismissal of all of Meek’s other claims. For example, Counts I-VI are preempted by the RLA
24   because they would require “interpretation” of the CBA. See Hawaiian Airlines, Inc. v. Norris,
     512 U.S. 246, 261 (1994). Likewise, Count VII is foreclosed because it is based on the San
25   Francisco Minimum Compensation Ordinance (MCO), which can be “waived in a bona fide
     collective bargaining agreement,” MCO § 12P.10, and the CBA here contains an express waiver,
26   Tate Decl., Exhibit C. SkyWest does not press those arguments here, however, because they
     require analysis that goes beyond the mere existence of the CBA, and the Court instructed the
27   parties to limit the present briefing to “whether plaintiff and defendants were parties to a
     collective bargaining agreement.” Dkt. 55 at 1.
28
                                                           DEFS.’ MOT. FOR PART. SUMMARY JUDGMENT
                                               - 12 -                          Case No. 3:17-cv-01012-JD
